Notice for Allowance
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The reference of record do not teach or suggest the limitation of “when the outer diameters of the pipes of the outdoor heat exchanger, the distances between the pipes, and the distances between the respective pipes and the air-conditioner outdoor unit casing side plate are all greater than their respective set thresholds, the controller controls the air-conditioner to enter the defrost/de-ice mode; and when the outer diameters of the pipes of the outdoor heat exchanger, the distances between the pipes, and the distances between the respective pipes and the air-conditioner outdoor unit casing side plate are all lower than or equal to their respective set thresholds, the controller controls the air-conditioner to exit the defrost/de-ice mode”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 




/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        03/20/2021